TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00558-CV


                                         L. R., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




    FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 17-0132-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

August 26, 2019. By request to this Court dated August 25, 2019, Marsha Yarberry requested an

extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Marsha Yarberry is hereby ordered

to file the reporter’s record in this case on or before September 5, 2019. If the record is not filed
by that date, Yarberry may be required to show cause why she should not be held in contempt

of court.

              It is ordered on August 29, 2019.



Before Chief Justice Rose, Justices Triana and Smith